 ____________________________________________________________________________
                       UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL

Case No. 8:13-cv-01880-JLS-KES                                      Date: October 28, 2019
Title: Bal Seal Engineering, Inc v. Nelson Products, Inc et al

 Present: Honorable JOSEPHINE L. STATON, UNITED STATES DISTRICT JUDGE

      Terry Guerrero/Rolls Royce Paschal                              N/A
      Deputy Clerk                                               Court Reporter

ATTORNEYS PRESENT FOR PLAINTIFF:                 ATTORNEYS PRESENT FOR DEFENDANT:

                 Not Present                                     Not Present

PROCEEDINGS: (IN CHAMBERS) ORDER AWARDING PLAINTIFF
             ATTORNEYS’ FEES

        On February 4, 2019, the Court issued an Order granting in part and denying in
part Plaintiff Bal Seal’s Motion for Sanctions. (February 4 Order, Doc. 475.) In that
Order, the Court found evidentiary sanctions appropriate due to NPI’s “repeated failures
to fully satisfy its document product and disclosure obligations” and granted Bal Seal’s
request for monetary sanctions equal to the attorneys’ fees it expended to bring its Motion
for Sanctions. (Id. at 7-8.) On April 23, 2019, the Court issued an Order denying NPI’s
Motion for Reconsideration of the February 4 Order and awarding Bal Seal additional
attorneys’ fees for the amount further expended to oppose NPI’s Motion for
Reconsideration. (April 23 Order at 4-5, Doc. 495.) The Court directed Bal Seal to
provide itemized billing records for these fees in accordance with the Court’s Procedure
Page. (Id.) Bal Seal timely submitted a declaration detailing the fees sought as well as
the required itemized billing records. (Fuller Decl., Doc. 499; Fuller Decl. Ex. 2, Doc.
499-2.) Defendant timely filed an objection to the reasonableness of Defendant’s
claimed fees. (Objection, Doc. 500.)
        Bal Seal claims that it is entitled that the following fees under the Court’s prior
Orders: (1) $49,745.00 related to bringing its sanctions motion, and (2) $43,532.50
related to opposing NPI’s reconsideration motion. (Fuller Decl. ¶¶ 14, 23.) In preparing
the billing records submitted to the Court, Attorney Fuller has attested that he was careful
to avoid including any time entries not related to the motions at issue and did not “double

______________________________________________________________________________
                         CIVIL MINUTES – GENERAL                            1
 ____________________________________________________________________________
                       UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL

Case No. 8:13-cv-01880-JLS-KES                                     Date: October 28, 2019
Title: Bal Seal Engineering, Inc v. Nelson Products, Inc et al
count” any sums previously paid by NPI under any prior sanctions award. (Id. ¶¶ 18-19.)
In its objection, NPI contends that the Court must reduce the fees requested by Bal Seal
for three independent reasons: (1) Bal Seal has engaged in “block billing” and therefore
inadequately described what work falls under certain time entries; (2) Bal Seal has
included duplicative and excessive time entries; and, (3) Bal Seal has improperly
included administrative work. (Objection at 4-7.)
        In both its Objection as well as the attached spreadsheet wherein NPI has listed
itemized objections for specific line-items, NPI cites to Welch v. Metropolitan Life
Insurance Co., 480 F.3d 942, 948 (9th Cir. 2007), in arguing that Bal Seal has block
billed. (Objection at 4; see, e.g., Itemized Objections at 2-5, Doc. 500-2.) However, in
Welch, the Ninth Circuit stated that block billing occurs when multiple tasks are “lumped
together,” making it impossible to evaluate their reasonableness. 480 F.3d at 948. The
vast majority of itemized billing entries that NPI has objected to as block billing are line
items describing multiple hours spent drafting a specific brief. (See Itemized Objections.)
An entry does not qualify as block billing simply because it is for multiple hours of work.
NPI has identified only a few entries that could arguably be said to “lump together” tasks,
such as an entry which states “Continue researching and outlining Bal Seal Engineering,
Inc.'s Opposition to Defendants' Motion for Reconsideration.” (See, e.g., id. at 16.) It
would be a stretch to characterize even this type of entry as block billing.
        NPI also contends that Bal Seal has included billing entries that are for “excessive
time and duplicative time.” (Objection at 4-6 (citing Tahara v. Matson Terminals, 511
F.3d 950, 955 (9th Cir. 2007)).) In Tahara, the Ninth Circuit affirmed the district court’s
exclusion from its fee calculation hours that the attorney billed for tasks such as
“memorializing phone conversations with opposing counsel.” 511 F.3d at 955. There,
the Ninth Circuit also stated that it “grants considerable deference to a district court's
determination as to what hours are excessive, redundant, or otherwise unnecessary.” Id.
(internal quotations omitted). NPI has identified as excessive and duplicative, every
billing entry that involves a meeting between two individuals working on Bal Seal’s
briefing. (See Itemized Objections.) NPI has not clearly explained why such entries are
duplicative or excessive and the Court exercises its discretion in determining that they are
not.

______________________________________________________________________________
                         CIVIL MINUTES – GENERAL                            2
    ____________________________________________________________________________
                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL

Case No. 8:13-cv-01880-JLS-KES                                        Date: October 28, 2019
Title: Bal Seal Engineering, Inc v. Nelson Products, Inc et al
        NPI further asserts that certain billing entries are non-compensable because they
are for “administrative time.” (Objection at 7.) Specifically, NPI points to entries for
time spent working on the reconsideration motion by paralegal Ashley Walters as well as
entries related to redactions and applications to file under seal. (Id.) NPI cites to Yeager
v. Bowlin, for the proposition that clerical or secretarial tasks performed by paralegals
and other employees of a law firm are not compensable. (Id. (citing No. 2:08:102-WBS-
FJM, 2010 WL 2303273, at *8 (E.D. Cal. June 7, 2010)).) However, the court in that
case classified as clerical and secretarial, tasks including copying, Bates labeling, and
document scanning. Yeager, 2010 WL 2303273, at *8. In contrast, the tasks NPI points
to are more substantive than administrative. (See Itemized Objections.) Moreover, the
Supreme Court explained in Hensley v. Eckerhart, that “[h]ours that are not properly
billed to one's client also are not properly billed to one's adversary pursuant to statutory
authority.” 461 U.S. 424, 434 (1983). As these items are such that would be properly
billed to Bal Seal by its counsel, the Court will not exclude them from the attorneys’ fees
calculation.
        However, the Court does agree with NPI that the two entries, totaling $2,100 for
“Final preparation for and participation at Pretrial Conference” do not appear related to
the sanctions or reconsiderations motions, as such are excluded from the attorneys’ fees
calculation. (Objection at 6 (referring to Fuller Decl. Ex. 2 at 4).) This leaves
$91,077.50 in eligible claimed fees. Having reviewed Bal Seal’s evidence, the Court
finds this amount to be reasonable. The claimed rates are reasonable in light of Bal
Seal’s counsel’s qualifications, actual billing rates, and the Court’s own experience and
knowledge of prevailing billing rates in this district. The claimed hours are reasonable
considering the scope of the motions at issue and the extent of briefing, hearings, and
other requisite efforts.1 As previously explained, the Court does not find duplication of
attorney efforts or other inefficiencies beyond those already written off by Bal Seal’s
counsel. Importantly, the Court also finds that an award of $91,077.50 sufficiently—but



1
  As a cross-check on reasonableness, the Court notes that NPI asserted that its own request for
$80,000 in attorneys’ fees and costs was reasonable for filing an opposition to Bal Seal’s motion
for terminating sanctions. (Van Loben Sels Decl., Doc. 449-1 at 15, ¶ 37.)
______________________________________________________________________________
                               CIVIL MINUTES – GENERAL                                         3
 ____________________________________________________________________________
                       UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL

Case No. 8:13-cv-01880-JLS-KES                                            Date: October 28, 2019
Title: Bal Seal Engineering, Inc v. Nelson Products, Inc et al
not excessively—serves the purpose of discovery sanctions to remedy “the adverse
effects of [NPI’s] discovery violations.” Taylor v. Illinois, 484 U.S. 400, 425 (1988).
        Although the Court notes NPI’s request to defer payment under this Order until
after the trial on the merits, there no just reason for such a delay. NPI argues that its
client should not have to divert resources that would otherwise be spent on trial to pay
Bal Seal’s attorneys’ fees. This argument is undercut by the fact that (1) NPI has
increased Bal Seal’s costs to litigate due to NPI’s failure and refusal to comply with its
discovery obligations, and (2) NPI presumably paid its own attorneys to file a meritless
motion for reconsideration (which in turn caused Bal Seal to incur additional fees to
respond). In short, NPI appears to have sufficient funds to aggressively litigate this case.
        Accordingly, NPI is ORDERED to remit to Bal Seal $91,077.50, within thirty
(30) days from the date of this Order.


                                                                 Initials of Preparer: tg/rrp




CC: FISCAL




______________________________________________________________________________
                         CIVIL MINUTES – GENERAL                            4
